Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 1 of 16 PageID #: 1




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

  JACQUES SYLVESTRE,

                          Plaintiff,

                  v.                                        Civil Action No.:

  JS NORTH SHORE MOTORS, LLC dba
  ADVANTAGE HONDA,

                          Defendant.


                                   STATEMENT OF CLAIM

          Plaintiff, Jacques Sylvestre (“Sylvestre” or “Plaintiff”), brings this action to

  secure redress against unlawful, unfair, abusive and deceptive lending and business

  practices engaged in by defendant, JS North Shore Motors, LLC dba Advantage Honda

  (“Advantage Honda” or, “Defendant”) relating to an automobile purchase transaction and

  alleges as follows:

                                 NATURE OF THIS ACTION

          1.      Toward the end of Plaintiff’s vehicle lease term, pleased with his leased

  vehicle, Plaintiff returned to the dealer that initiated the lease 3 years earlier to negotiate

  his financed purchase of the vehicle. The parties agreed on terms and Plaintiff believed

  the vehicle was his. However, despite executing a deal with Defendant, the original

  lessor, non-party Honda financial services, repossessed the vehicle. As it would be later

  revealed, Defendant purported to sell the vehicle to Plaintiff even though it did not own

  the vehicle or have authority to sell it. In the process, Defendant stole a $6,000.00 down

  payment from Plaintiff.
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 2 of 16 PageID #: 2




          2.       In this action Plaintiff seeks, among other things, statutory and actual

  money damages against Defendant for, inter alia, violations of the federal Truth In

  Lending Act, 15 U.S.C. §§ 1601 et seq. (“TILA”), the New York Motor Vehicle Retail

  Installment Sales Act, Sec. 302 et. seq. (“NY MVRISA”); New York General Business

  Law §349, and common law claims for fraud and conversion.

                                JURISDICTION AND VENUE

          3.       This Court has jurisdiction pursuant to 15 U.S.C. § 1640 (TILA).

          4.       This Court has supplemental jurisdiction over Plaintiff’s state law claims

  pursuant to 28 U.S.C. § 1367.

          5.       Venue in this District is proper under 28 U.S.C § 1391 because a

  substantial part of the events and omissions complained of took place in this District and

  Defendant auto dealership maintains offices, transacts business, and is otherwise found in

  this district.

                                            PARTIES

          6.       Plaintiff is a natural person residing in the Queens County, New York.

          7.       Upon information and belief, Defendant, a new and used car dealership, is

  a domestic corporation organized and existing under the laws of the State of New York

  with a place of business located at 1260 Northern Blvd., Manhasset, NY 11030-3018.

                                             FACTS

          8.       Plaintiff is a former customer of Defendant, having entered into a motor

  vehicle lease agreement with Defendant on or about February 8, 2017 in connection with

  the lease (the “Lease”) of a new, 2017 Honda Accord, vehicle identification number

  1HGCR2F86HA116340 (the “Vehicle”). The prior Lease transaction is not at direct

  issue in this litigation.


                                                 2
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 3 of 16 PageID #: 3




  The Sale Transaction

         9.        The last payment due on the Lease was in January 2020 and the Vehicle

  was scheduled to be surrendered at the end of February 2020. Plaintiff was pleased with

  the Vehicle and so approached Defendant about financing his purchase of the Vehicle.

  To that end, on February 27, 2020 Plaintiff visited Defendant’s dealership and met with a

  gentleman introduced as “Reniel Williams” a “sales representative”. Mr. Williams

  advocated for Plaintiff’s purchase of the Vehicle and assured Plaintiff that the prior three

  lease payments, which had not been paid and were in arrears, would be “rolled into”

  Plaintiff’s finance purchase of the Vehicle.

         10.       Notably, according to the Lease, there was an end of lease term buyout

  option in the amount of $16,310.25.

         11.       Despite the stated end of lease term buyout option of $16,310.25,

  Defendant agreed to sell the Vehicle to Plaintiff for $20,239.03 (the “Purchase Price”). It

  was further agreed that Plaintiff would make a $6,000.00 down payment towards the

  Purchase Price (the “Down Payment”) with the balance to be financed.

         12.       To memorialize the transaction, the parties executed a “Retail Installment

  Contract Simple Finance Charge” agreement (the “RISC”).

         13.       The RISC lists the following content, figures, and calculations:

               •   Buyer – Jacques Frantzy Sylvestre and “Seller – Creditor” JS North Shore
                   Motors DBA Advantage Honda




                                                 3
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 4 of 16 PageID #: 4




           •   cash sale price of $22,212.74, inclusive of $1,973.71 in sales tax.




           •   Down Payment of $6,000.00




           •   Other costs in the itemization of amount financed including a “VSA”
               charge of $2,000.00 which Plaintiff did not ask for, $277.00 for
               “government license and/or registration fee” and a $75.00 “processing
               fee”.




            [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT
                              BLANK]




                                             4
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 5 of 16 PageID #: 5




           •   The Truth in Lending Act mandatory disclosure boxes at the top of the
               RISC shows the Annual Percentage Rate as 17.90%, the finance charge as
               $11,845.00, the amount financed as $18,564.74, the total of Payments as
               $30,410.74, and a total sale price of $36,410.64 inclusive of the $6,000.00
               down payment.




                                            5
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 6 of 16 PageID #: 6




               •   The payment schedule in the RISC states that there are 72 payments of
                   $422.37, paid monthly, beginning on March 28, 2020.




         14.       Plaintiff paid the $6,000.00 Down Payment by presenting a $5,000.00

  cashier’s check and the remaining $1,000.00 charged to Plaintiff’s bank debit card.

         15.       Plaintiff left Defendant’s dealership on February 27, 2020 with the

  Vehicle and, in reliance on Defendant’s representations that Plaintiff was the Vehicle’s

  owner, that all his obligations under the Lease had been satisfied and that he was

  otherwise in good standing.

  The Vehicle Repossession

         16.       Days after Plaintiff executed the RISC and took possession of the Vehicle,

  the original lessor of the Vehicle, non-party Honda Financials Services (“HFS”), called

  Plaintiff advising that the Lease account was delinquent and had not been paid. Plaintiff

  informed HFS that he had purchased the Vehicle from Defendant and believed that he

  had resolved all outstanding issues under the Lease.

         17.       Plaintiff thereafter spoke repeatedly with representatives of Defendant and

  was given multiple and conflicting explanations for the debt collection calls from HFS

  and assured Plaintiff that he had nothing to worry about.

         18.       Soon thereafter, Plaintiff woke up one morning to find that the Vehicle

  was gone and had been repossessed by HFS.




                                                6
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 7 of 16 PageID #: 7




          19.     HFS instructed Plaintiff that in order to get the Vehicle back, he would

  have to pay for storage fees, repossession costs and would need to make other

  arrangements with Defendant.

          20.     Plaintiff spent hours on the phone over the course of a few weeks with

  HFS and Defendant without any resolution. HFS blamed Defendant who in turn blamed

  HFS.

          21.     Being without a vehicle, especially during the Covid-19 pandemic, has

  caused extraordinary stress and hardship to Plaintiff. As an asthmatic, Plaintiff is in a

  high-risk category for Covid. Without a vehicle, Plaintiff was forced to rely on public

  transportation to commute to and from work. As a Covid high-risk individual, this

  unnecessary potential exposure caused tremendous stress in Plaintiff.

          22.     Additionally, HFS has reported the Vehicle repossession on Plaintiff’s

  consumer credit reports. This credit reporting has caused substantial damage to Plaintiff

  including but not limited to rejection for other lines of consumer credit and more costly

  credit on less favorable terms than Plaintiff would have been granted but for the Vehicle

  repossession reporting.

          23.     On or about May 22, 2020, HFS notified Plaintiff that it had sold the

  Vehicle at auction for $11,000.00 - nearly half as much as Defendant had agreed to sell

  the Vehicle for to Plaintiff. HFS has sought payment from Plaintiff for a deficiency

  balance of $7,728.03 inclusive of unpaid Lease payments and repossession costs.

                                 FIRST CAUSE OF ACTION
                                   VIOLATIONS OF TILA
                                (15 U.S.C. § 1601 et. seq. TILA)

          24.     Plaintiff realleges and incorporates each of the above allegations as if fully

  set forth herein.


                                                7
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 8 of 16 PageID #: 8




          25.    Plaintiff’s transaction as described herein was a consumer credit

  transaction within the meaning of TILA, and Federal Reserve Board Regulation Z, 12

  C.F.R. part 226.

          26.    Defendant regularly extends or offered to extend consumer credit for

  which a finance charge is or may be imposed or which, by written agreement, is payable

  in more than four installments.

          27.    Defendant is creditor within the meaning of TILA and Regulation Z, 15

  USC § 1602(f) and Reg Z § 226.2(a)(17).

          28.    The RISC lists a motor vehicle, an article of personal property, as

  collateral.

          29.    The RISC is a written agreement, payable in more than four installments.

          30.    The finance charge indicated on the RISC exceeds $1,000.00.

          31.    The copy of the RISC that was provided to Plaintiff is inconsistent with

  oral disclosures made by Defendant on the date of the transaction.

          32.    Plaintiff was not provided disclosures that conform with the obligations

  under TILA and Regulation Z inasmuch as the costs of credit, including the true cash

  price, APR, amount financed, and finance charge are misstated.

          33.    The “VSA” fee of $2,000 was inserted into the RISC as a requirement for

  the extension of credit and is, therefore, an undisclosed “finance charge” as defined under

  TILA § 1605(a) and Regulation Z § 226.4(a).

          34.    As a result of Defendant’s failure to include this $2,000 “VSA” charge as

  a finance charge, the sale price, finance charge, amount financed, and APR disclosed in




                                              8
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 9 of 16 PageID #: 9




  the RISC are all materially misstated, in violation of TILA § 1638(a) and Regulation Z

  §226.18.

         35.      The RISC wrongly identifies Defendant as the seller as of the Vehicle. At

  the time of execution of the RISC, title to the Vehicle was not vested in Defendant and

  Defendant did not have authority to sell it.

         36.      Defendant also failed to provide Plaintiff with clear and conspicuous

  disclosures of the terms of the loan as required under TILA §§ 1631 and 1632 and

  Regulation Z.

         37.      HFS’ repeated demands for lease payments that Defendant told Plaintiff

  would be rolled into the finance transaction and the repossession costs are “finance

  charges” as defined under TILA § 1605(a) and Regulation Z § 226.4(a).

         38.      Defendant failed to disclose these and/or other fees and charges, and failed

  to include these and/or other fees and charges as finance charges, in violation of TILA

  and Regulation Z.

         39.      As a result of Defendant’s failure to properly include these and/or other

  fees and charges as finance charges, the sale price, finance charge, amount financed, and

  APR disclosed in RISC are all materially misstated, in violation of TILA and Regulation

  Z. e.g. § 1638(a)(2) through (5) and §226.18(b), (d), (e), and (h).

         40.      Had Defendant provided complete and accurate disclosure of all terms,

  costs, finance charges and interest rates, Plaintiff would not have agreed to purchase the

  Vehicle on the terms and conditions imposed on by Defendant.




                                                 9
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 10 of 16 PageID #: 10




            41.     Additionally, had Defendant provided complete and accurate disclosure of

   all terms, costs, finance charges and interest rates, Plaintiff would have sought and

   obtained alternate, lower cost financing.

            42.     Based on the foregoing, Defendant is liable under TILA and Regulation Z

   for statutory damages, actual damages, attorney’s fees, litigation expenses and costs, for a

   declaratory judgment that Defendant has violated TILA and Regulation Z, and for such

   other or further relief as the Court deems appropriate.

                            SECOND CAUSE OF ACTION
                         VIOLATIONS OF NEW YORK MOTOR
                 VEHICLE RETAIL INSTALLMENT SALES ACT § 302, et seq.
                               (N.Y.P.P.L. § 301 et seq.)

            43.     Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

            44.     Defendant is a “retailer seller” within the meaning of MVRISA §301(3).

            45.     The transaction as described above involved a “retail installment sale”

   within the meaning of MVRISA §301(4).

            46.     MVRISA §302(4) requires that the RISC “contain the names of the seller

   and the buyer”.

            47.     The RISC identified Defendant as the seller of the Vehicle though

   apparently the Vehicle did not belong to Defendant and Defendant did not have authority

   to sell it.

            48.     MVRISA expressly incorporates all TILA disclosure requirements,

   providing, in addition to all of its other requirements that “[a]ll items required to be

   disclosed by the act of congress entitled “Truth in Lending Act” and the regulations

   thereunder, as such act and regulations may from time to time be amended.” §302(5)(1).



                                                 10
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 11 of 16 PageID #: 11




            49.    As set forth above, Defendant violated numerous TILA provisions.

            50.    As set forth above, the RISC provided to Plaintiff, was in gross violation

   of TILA’s requirements.

            51.    The violations set forth herein were both knowing and willful.

            52.    Defendant had ample opportunities to correct the violations but failed to

   do so.

            53.    For all of the reasons stated herein, under MVRISA § 307, Defendant is

   barred from recovering any credit service charge, delinquency, or collection charge on

   the RISC and Plaintiff is entitled to costs and attorney’s fees.

            54.    Based on the foregoing, Defendant is liable under MVRISA for statutory

   damages, actual damages, attorney’s fees, litigation expenses and costs, for a declaratory

   judgment that Defendant violated MVRISA, and for such other or further relief as the

   Court deems appropriate.

                                THIRD CAUSE OF ACTION
                              DECEPTIVE TRADE PRACTICES
                                (N.Y. Gen. Bus. Law § 349(h))

            55.    Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

            56.    Plaintiff is a person within the meaning of N.Y. Gen. Bus. Law § 349(h)

   who has been injured by reason of the deceptive acts or practices of Defendants.

            57.    Each of the deceptive acts and practices set forth herein constitute

   violations of NYGBL § 349 independent of whether these acts and practices constitute

   violations of any other law.

            58.    Each of these actions was consumer oriented and involves misleading

   conduct that is recurring and has a broad impact upon the public, or, in the alternative,


                                                11
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 12 of 16 PageID #: 12




   such misleading practices are the types that could easily recur, could potentially impact

   similarly situated consumers, and are therefore consumer-oriented and harmful to the

   public at large.

           59.        Defendant’s conduct and statements were materially misleading.

           60.        These deceptive acts and practices were committed in conduct of business,

   trade, commerce or the furnishing of a service in this state.

           61.        As a result of these violations of NYGBL §349, Plaintiff has suffered

   pecuniary and non-pecuniary harm.

           62.        Upon information and belief, Defendant’s violations were willful and

   knowing and committed in bad faith.

           63.        For these reasons, Plaintiff is entitled to actual damages, three times the

   actual damages up to $1,000.00, costs and reasonable attorneys’ fees pursuant to NYGBL

   § 349(h), and declaratory judgment that Frontline’s practices are deceptive as defined

   under § 349.

                                   FOURTH CAUSE OF ACTION
                                     COMMON LAW FRAUD

           64.        Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

           65.        Defendant asserted false representations of material facts as set forth

   above, including but not limited to, that Defendant was the seller of the Vehicle, that

   Defendant had title and authority to sell Plaintiff the Vehicle, that by executing the RISC,

   Plaintiff had a binding contract, that Plaintiff had financing and that the financing was on

   specific terms, and that Plaintiff had purchased the Vehicle.




                                                    12
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 13 of 16 PageID #: 13




           66.     Upon information and belief, Defendant knew that the representations

   were false, or the representations were made with such reckless disregard for the truth

   that knowledge of the falsity of the statement can be imputed to it. This is because, upon

   information and belief, Defendant knew the Vehicle would not be sold to Plaintiff under

   the terms represented.

           67.     Defendant made these false representations for the purpose of defrauding

   Plaintiff. Had Defendant told Plaintiff the truth, Plaintiff would not have entered into the

   transaction.

           68.     Plaintiff justifiably relied upon the misrepresentations and paid the

   $6,000.00 Down Payment, reasonably believing he had a deal and had purchased the

   Vehicle and that the terms of that deal were clear and final.

           69.     Plaintiff has suffered damages as a direct result of the reliance upon these

   misrepresentations.

                                 FIFTH CAUSE OF ACTION
                                       (Conversion)

           70.     Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

           71.     At all times relevant hereto, Plaintiff had the exclusive right of possession

   to his $6,000.00 Down Payment.

           72.     When Defendant accepted the $6,000.00 Down Payment with knowledge

   that the RISC would be void, Defendant exceeded its possessory right in the $6,000.00

   Down Payment without Plaintiff’s consent or legal justification.

           73.     Plaintiff notified Defendant that it wrongfully converted the $6,000.00

   Down Payment.



                                                13
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 14 of 16 PageID #: 14




           74.     Defendant acted with deceit, malice, fraud and with reckless disregard for

   the rights of Plaintiff.

           75.     The taking and retention of the $6,000.00 Down Payment constitutes an

   unlawful acquisition of Plaintiff’s property by Defendant.

           76.     Defendant’s unlawful acquisition was made in conscious disregard of

   Plaintiff’s rights and constitutes willful and/or wanton negligence.

           77.     By reason of the foregoing, Plaintiff is entitled to a money judgment in an

   amount to be proven at trial.

                                   SIXTH CAUSE OF ACTION
                                       (Breach of Contract)

           78.     Plaintiff repeats, realleges and reiterates each of the foregoing paragraphs

   as though fully set forth herein.

           79.     Plaintiff fully performed all his obligations under the RISC.

           80.     Defendant contracted and agreed to sell the Vehicle to Plaintiff in

   accordance with the terms as stated in the RISC.

           81.     Defendant breached its duties and obligations under the RISC by, among

   other things, failing to deliver ownership of the Vehicle to Plaintiff.

           82.     Defendant’s breaches of the RISC caused Plaintiff to suffer damages in an

   amount to be proven at trial together with, pursuant to N.Y. NY GBL § 5-327, Plaintiff’s

   reasonable attorneys’ fees and costs.

                               SEVENTH CAUSE OF ACTION
                                 (Breach of Warranty of Title)

           83.     Plaintiff repeats, reiterates, and realleges each of the foregoing allegations

   of this Complaint as if more fully set forth herein.




                                                 14
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 15 of 16 PageID #: 15




            84.    There is implied in a contract for sale a warranty by the seller that (1) title

   conveyed shall be good, and its transfer rightful; and (2) the goods shall be delivered free

   from any security interest or other lien or encumbrance of which the buyer at the time of

   contracting has no knowledge.

            85.    Sale of the Vehicle under the RISC was subject to an implied warranty of

   title.

            86.    Defendant breached the warranty of title as described above causing

   damage to Plaintiff

            87.    Based upon Defendant’s violation of the warranty of title, Plaintiff

   demands an award of damages.

            WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in its

   favor and grant the following relief:

            1.     On the First Cause of Action:
                   An award in favor of Plaintiff and against Defendant for violating TILA
                   awarding (a) statutory damages, (b) actual damages (c) costs; and (d)
                   reasonable attorneys’ fees;

            2.     On the Second Cause of Action:
                   An award in favor of Plaintiff and against Defendant for violating the
                   MVRISA awarding (a) statutory damages, (b) actual damages (c) costs;
                   and (d) reasonable attorneys’ fees;

            3.     On the Third Cause of Action:
                   An award in favor of Plaintiff and against Defendant for violating
                   NYGBL §349 awarding (a) actual damages, (b) three times the actual
                   damages up to $1,000.00, and (c) costs and reasonable attorneys’ fees;

            4.     On the Fourth Cause of Action:
                   An award in favor of Plaintiff and against Defendant for fraud awarding
                   actual, exemplary and punitive damages, and attorney’s fees and costs;

            5.     On the Fifth Cause of Action:
                   An award in favor Plaintiff and against Defendant for its conversion of the
                   $6,000.00 Down Payment including, but not limited to, incidental and
                   consequential damages, punitive damages and attorney fees;


                                                 15
Case 2:20-cv-05968-GRB-SIL Document 1 Filed 12/08/20 Page 16 of 16 PageID #: 16




         6.     On the Sixth Cause of Action:
                Awarding a money judgment in favor of Plaintiff an against Defendant in
                an amount to be proven at trial

         7.     On the Seventh Cause of Action:
                Awarding a money judgment in favor of Plaintiff an against Defendant in
                an amount to be proven at trial;

         8.     Any additional and further relief as may be deemed just and appropriate.

   Dated: Nyack, New York
          December 8, 2020
                                                     THE LAW OFFICES OF
                                                     ROBERT J. NAHOUM, P.C.
                                                     Attorneys for Plaintiff


                                                     By:__________________________
                                                            ROBERT J. NAHOUM
                                                     48 Burd Street, Suite 300
                                                     Nyack, NY 10960
                                                     Telephone No.: (845) 450-2906
                                                     Facsimile No.: (888) 450-8640
                                                     Email: RJN@NahoumLaw.com

                                                     /s/Daniel A. Schlanger
                                                     Daniel A. Schlanger
                                                     Schlanger Law Group LLP
                                                     80 Broad Street, Suite 1301
                                                     New YorkNY 10004
                                                     T: 212-500-6114
                                                     F: 646-612-7996
                                                     E: dschlanger@consumerprotection.net




                                            16
